                                  UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE
                                  CRIMINAL MINUTES - JURY TRIAL
                                            June 11, 2021

  United States of America vs. Anming Hu     Case No.          3:20-CR-21

  PRESENT before the Honorable Thomas A. Varlan, United States District Judge

                      Julie Norwood                                           Terri Grandchamp
                     Courtroom Deputy                                          Court Reporter

           Casey Arrowood, Matthew McKinsey                         A. Philip Lomonaco
                   Asst. U.S. Attorney                                      Counsel for Defendant

  PROCEEDINGS: Day 5

  •       Impaneled jury present: 102; 51; 55; 98; 32; 243; 271; 44; 136; 101; 97; 6; 34; 119
  •       Witnesses sworn
  •       Rule of sequestration envoked
  •       Introduction of evidence for USA resumed concluded
  •       Motion for judgment of acquittal under Rule 29 heard and taken under advisement
  •       Introduction of evidence for deft begun
  •       Case continued to Monday, June 14, 2021 at 8:30 a.m. for charge conference followed by further trial.




  9:00 a.m. to 12:15 p.m.
  1:35 p.m. to 5:25 p.m.




Case 3:20-cr-00021-TAV-DCP Document 105 Filed 06/11/21 Page 1 of 1 PageID #: 733
